13‐1951‐cv 
      Wakim v. Cetta et al. 
       
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                               
                                      SUMMARY ORDER  
       
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER 
FILED ON OR AFTER  JANUARY  1,  2007, IS PERMITTED AND IS GOVERNED BY  FEDERAL  RULE OF  APPELLATE 
PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A  SUMMARY  ORDER  IN  A 
DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).   A PARTY CITING A SUMMARY ORDER 
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
            At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 26th day of March, two thousand 
      fourteen. 
                                        
      PRESENT:  RALPH K. WINTER, 
                   RICHARD C. WESLEY,  
                   SUSAN L. CARNEY, 
                                Circuit Judges, 
      ______________________ 
       
      IBRAHIM T. WAKIM,  
       
                                Plaintiff‐Appellant, 
       
                   ‐v.‐                                  No. 13‐1951‐cv 
       
      MICHAEL CETTA, INC., DBA Sparks 
      Steak House, Inc., MICHAEL CETTA, 
      individually, 
       
                                Defendants‐Appellees. 

                                                 1
______________________  
 
FOR APPELLANT:        LOUIS PECHMAN (Jessica N. Tischler, on the brief),
                      Berke-Weiss & Pechman LLP, New York, NY. 
 
FOR APPELLEES:        TIMOTHY J. PASTORE (Allan N. Taffet, Bryon S.
                          Moser, on the brief), Duval & Stachenfeld LLP, New
                          York, NY.   
 
     Appeal from the United States District Court for the Southern District of 
New York (Paul A. Crotty, Judge). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED.  

      Ibrahim T. Wakim appeals from two orders entered on May 17, 2012 and 

April 22, 2013, respectively, in the United States District Court for the Southern 

District of New York (Paul A. Crotty, Judge).  As relevant to this appeal, the two 

orders granted summary judgment in favor of defendants‐appellees as to 

Wakim’s claims alleging (a) disability discrimination under the New York State

Human Rights Law (“NYSHRL”), N.Y. Exec. Law §§ 290, et seq. and the New

York City Human Rights Law (“NYCHRL”), N.Y.C. Admin. Code §§ 8-10, et

seq., and (b) retaliation under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201, et seq. and New York Labor Law (“NYLL”), § 215.   

      The district court properly determined that Wakim’s successful disability 

benefits application to the Social Security Administration (“SSA”) judicially 

                                          2
estopped Wakim from satisfying his discrimination and retaliation claims.  

Judicial estoppel “prevents a party from asserting a factual position in a legal

proceeding that is contrary to a position previously taken by [that party] in a prior

legal proceeding.” Bates v. Long Island R. Co., 997 F.2d 1028, 1037 (2d Cir.

1993).

      Wakim is correct that his successful disability benefits application does not

per se preclude him from establishing a subsequent discrimination or retaliation

claim. See, e.g., DeRosa v. Nat’l Envelope Corp., 595 F.3d 99, 105 (2d Cir. 2010).

Nonetheless, we see no reason why the district court erred in applying judicial

estoppel in this instance. Fundamentally, Wakim’s benefits application claimed

that he could no longer perform the job of “runner,” while his discrimination claim

identifies the “runner” position as the reasonable accommodation Wakim should

have received. Due to this complete overlap, judicial estoppel is appropriate here.

While it certainly is the case that the SSA does not consider reasonable

accommodation in determining applications for disability benefits, Wakim

represented that he was unable to perform the accommodation job, not that he was

unable to perform a task from which he sought accommodation. See generally

Cleveland v. Policy Mgmt. Sys. Corp., 526 U.S. 795, 797 (1999).  

      Wakim’s retaliation claim, which requires proving, inter alia, that an 

employment action disadvantaged the plaintiff, fails for similar reasons.  See 

                                           3
Mullins v. City of New York, 626 F.3d 47, 53 (2d Cir. 2010).  As the district court 

explained, because Wakim was judicially estopped from establishing that he 

could work as a runner after his SSA‐determined disability date, yet the 

challenged conduct did not occur until after that date, defendants’ conduct could 

not have disadvantaged Wakim.   

      We have considered Wakim’s remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED.  

                           
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




                                             4